Citation Nr: 1716682	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-31 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an earlier effective date than March 19, 2015, for the award of a 100 percent disability rating for posttraumatic stress disorder (PTSD) and bipolar disorder II.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989 and February 1993 to July 1997, with additional National Guard and reserve service.  

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions by various Department of Veterans Affairs (VA) Regional Offices (RO).  First, a February 2009 rating decision by the RO in San Diego, California, denied the Veteran's claim for entitlement to a TDIU.  Subsequently, an October 2015 rating decision by the RO in Newnan, Georgia, awarded the Veteran a 100 percent disability rating for PTSD and bipolar disorder II, effective March 19, 2015.  Jurisdiction of these claims has since been transferred to the RO in Detroit, Michigan.  

The Board notes that the Veteran has assigned multiple representatives throughout the pendency of this appeal.  A veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2016).  However, only one veterans service organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim.  38 C.F.R. § 14.631(e)(1) (2016).  A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2016).  Here, the Veteran's most recent VA Form 21-22, dated May 2017, appoints Veterans of Foreign Wars of the United States as his representative.  As such, all previous powers of attorney have been revoked.   


FINDING OF FACT

In a March 2017 written statement, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw all issues pending before the Board; there are no questions of fact or law in these matters remaining for the Board to consider.
CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an earlier effective date for the award of a 100 percent disability rating for PTSD and bipolar disorder II have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R.
§ 20.204 (2016).

2.  The criteria for the withdrawal of the issue of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014). The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2016).  A withdrawal of an appeal is effective when received.  38 C.F.R. 
§ 20.204(b)(3) (2016).

In March 2017, the Veteran submitted a written statement indicating his desire to withdraw all appeals pending before the Board.  Such withdrawals were requested prior to the promulgation of a Board decision on these matters.  Accordingly, there are no allegations of error of fact or law with respect to these claims remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal in these matters.


[CONTINUED ON NEXT PAGE]


ORDER

The appeal seeking entitlement to an earlier effective date for the award of a 100 percent disability rating for PTSD and bipolar disorder II is dismissed. 

The appeal seeking entitlement to a TDIU is dismissed. 






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


